DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160148986) in view of Lee et al. (US 20150102349, hereinafter Lee2).
Regarding claim 19, Lee discloses that an OLED device, comprising:
a substrate SUB having a semiconductor element region (Fig. 4 & 9);

a gate insulation layer GI1 interposed between the active layer CNR and the gate electrode GE2-1;
a high-k insulation structure GI2 interposed (Lee, Fig. 1 & 4) ; and
a light emitting structure OLED on the semiconductor element, wherein the high-k insulation structure GI2 is spaced apart from the source SE2 and drain electrodes DE2, and the gate electrode GE2-1 (Lee. Fig. 10C).
Lee fail to teach a substrate having a semiconductor element region and a capacitor region that is located adjacent to the semiconductor element region and a storage capacitor, in the capacitor region on the substrate, wherein the storage capacitor comprises a first conductive pattern having a second thickness greater than the first thickness and a second conductive pattern disposed on the first conductive pattern, and a high-k insulation structure interposed between the first and second conductive patterns and the first conductive pattern are in direct contact with an upper surface of the gate insulation layer.
However, Lee2 suggests that a substrate having a semiconductor element ST region and a capacitor region Cst that is located adjacent to the semiconductor element region ST and a storage capacitor Cst (Fig 3),  a storage capacitor in the capacitor region Cst on the substrate 100, wherein the storage capacitor 51, 53, & 55 comprises a first conductive pattern 51 & 53 having a second thickness and a second conductive pattern 55 disposed on the first conductive pattern 51 & 53 (Fig. 11, para. 0073, note: the capping layer 53 may be formed from the same - 
a first conductive pattern having a second thickness comprises a first conductive pattern having a second thickness greater than the first thickness.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization since applicant argues that the upper electrode 55 and gate electrode 13 and 33 all have the same thickness on page 16 & line 1-3, element 53 is the same material as the top electrode 55 and the first conductive pattern having a second thickness (thickness of element 51 & 53 are expected to be greater than thickness of element 13 on para. 0073 & 0084 because the bottom electrode may be on (formed on) the same layer as those of the gate electrode 13 on para. 0084).  
Reclaim 20, Lee & Lee2 disclose that the high-k insulation structure comprises a high-k insulation layer pattern Gl2 that is in contact with the first conductive pattern 51 & 53 and an insulation layer pattern 102 that is in contact with the second conductive pattern (Lee2 , Fig. 3).
Allowable Subject Matter
Claims 1-16 & 18 are allowed over the prior art.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or render obvious “- - a second active layer disposed in the second region on the substrate; a third gate electrode disposed on the second active layer, the third gate electrode having a second thickness less than the first thickness; and
a second source electrode and a second drain electrode disposed on the second active layer - - the first gate electrode and the third gate electrode are located at a same layer.” with combination of other claim limitations in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
With respect to rejected claims under 35 U.S.C. 103, applicant argues that “a first conductive pattern having a second thickness greater than the first thickness”
In response to applicant's contention, it is respectfully submitted that Lee 2 discloses all the claimed limitation including “a first conductive pattern having a second thickness greater than the first thickness” below. 
Lee 2 appears to show, see Fig. 3 and para 0084. The first conductive pattern 51 & 53, a portion of the first conductive pattern 51 is the same material and formed on the same as gate electrode 13 and the floating gate electrode 33.

The first thickness of the gate electrode 13 is substantially similar to thickness as a portion of the first conductive pattern 51 (Fig. 6) and also the second thickness includes substantially the same thickness as the portion of the first conductive pattern 51 and a thickness of a portion of the first conductive pattern 53 which is substantially the same thickness as the upper electrode 55 (para. 0074).  Therefore, the second thickness of the first conductive pattern 51 & 53 is greater than the first thickness of the gate electrode 13.
Therefore, the rejection of claims 1-3, 5-6 and 7 under 35 U.S.C. 103 is deemed proper and, the prima facie case of obviousness has been met and the rejection under 35 U.S.C. § 103 is deemed proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
	
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SU C KIM/Primary Examiner, Art Unit 2899